ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on May 12, 1970 (235 So.2d 361) affirming the summary judgments of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion filed October 13, 1971, 254 So.2d 540, and mandate now lodged in this court quashed this court’s judgment as it pertained to appellee Florida Power & Light Co. and denied certiorari as to appellee Northside Center, Inc.,
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on June 3, 1970 is withdrawn, the opinion and judgment of this court filed in this cause on May 12, 1970 insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida is vacated and the said opinion and judg*83ment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The summary judgment of the circuit court as to Florida Power & Light Co. is reversed and the cause is remanded for trial as to appellee Florida Power & Light Co. The judgment of af-firmance as to appellee Northside Center, Inc. is adhered to. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).